DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-5, 7-9 and 11 are allowed.
Claims 6 and 10 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 9,411,097 B2) Young Tak Han et al.; (US 2010/0322569 A1) Takaharu Ohyama et al.; Feng Yuan hereinafter “Yuan”, “Short-reach Optical Communication Using Directly Modulated Lasers”; (US 2008/0134689 A1) Xiao Andy Shen et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, An optical transmitter module comprising: 
a directly modulated laser transmitter based on a directly modulated laser (D-L); and 
an arrayed waveguide grating (AWG) chip that is vertically polished, and 
wherein the directly modulated laser transmitter includes: 
a directly modulated laser chip array including one or more directly modulated laser (DML) chips; 
an impedance matching circuit configured to allow each of the one or more directly modulated laser (DML) chips to operate at a critical speed of more than 100 Gbps per channel; and
a radio frequency-flexible printed circuit board (RF-FPCB) configured to transmit a radio frequency (RF) -modulating signal to the directly modulated laser chip array, and 
wherein the arrayed waveguide grating (AWG) chip includes:
optical waveguides configured to transfer multi-channel optical signals; and 
a wavelength multiplexer configured to multiplex the multi-channel optical signals, wherein the directly modulated laser transmitter and the arrayed waveguide grating chip are spaced apart from each other and are optically coupled in chip-to-chip, 
wherein the impedance matching circuit is disposed between the directly modulated laser chip array and the radio frequency-flexible printed circuit board, 
wherein the directly modulated laser transmitter and the arrayed waveguide grating chip is spaced by air, 
wherein a spaced distance between the directly modulated laser transmitter and the arrayed waveguide grating chip is 10µm or more and 15µm or less, 
wherein a spot-size converter (SSC) and the grating are arranged in contact with each other in a line, 
wherein one side of the spot-size converter (SSC) in contact with the grating is coated with anti-reflection, and wherein one side of the grating in contact with the spot-size converter (SSC) is coated with total reflection.2
Regarding claim 4, An optical transmitter module comprising: 
a directly modulated laser transmitter based on a directly modulated laser (DML); and
an arrayed waveguide grating (AWG) chip that is vertically polished, and wherein the directly modulated laser transmitter includes: 
a directly modulated laser chip array including one or more directly modulated laser (DML) chips; 
an impedance matching circuit configured to allow each of the one or more directly modulated laser (DML) chips to operate at a critical speed of more than 100 Gbps per channel; and 
a radio frequency-flexible printed circuit board (RF-FPCB) configured to transmit a radio frequency (RF) -modulating signal to the directly modulated laser chip array, and 
wherein the arrayed waveguide grating (AWG) chip includes: 
optical waveguides configured to transfer multi-channel optical signals; and a wavelength multiplexer configured to multiplex the multi-channel optical signals, wherein the directly modulated laser transmitter and the arrayed waveguide grating chip are spaced apart from each other and are optically coupled in chip-to-chip, 
wherein the impedance matching circuit is disposed between the directly modulated laser chip array and the radio frequency-flexible printed circuit board, 
wherein the directly modulated laser chip array and the radio frequency-flexible printed circuit board are disposed on both sides of the silicon carrier, respectively, and 
wherein the directly modulated laser chip array, the impedance matching circuit, and the radio frequency-flexible printed circuit board are electrically connected to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636